         Case 1:19-cr-00561-LAP Document 192 Filed 10/26/20 Page 1 of 2




                                                                                               CLDC
                                                                                 1430 Willamette St. #359
                                                                                       Eugene, OR 97401
                                                                  Phone: 541-687-9180 Fax: 541.804.7391
                                                               E-Mail: lregan@cldc.org Web: www.cldc.org


October 26, 2020
VIA ECF
Honorable Loretta A. Preska
U.S. District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       RE:     United States v. Steven Donziger, No. 19-CR-561 (LAP); 11-CIV-691 (LAK)

Dear Judge Preska:

      I write to clarify the "Zelman" portion of our Motion for Adjournment, that was the subject
of your Order dated October 23, 2020.
       I was not asking the Court to reconsider its earlier ruling. I was asserting, and continue to
assert that said ruling expired on or about September 9, 2020—the penultimate trial date—and
that the prosecution must renew its motion based on a fresh showing.
      Both sides have extensively briefed the issue of the extraordinary nature of the prosecution
using remote testimony in a criminal case where the defendant loses the right of actual
confrontation and the fact-finder loses the ability to make a full observation of the demeanor of
the witness. I will not repeat all of the prior arguments made, but incorporate them by reference
herein.
      Should the prosecution (unwisely and unfairly in the defense view), currently seek to call
Mr. Zelman as a remote witness, it should at least make a showing that his current medical
condition, his current Covid-19 risk given the current risks of Covid-19 in the county where he
resides, and the manner in which he currently is dealing with those risks (careful adherence to
public health all the way to insouciant disregard for masks and social distancing). I am not
suggesting that the prosecution cannot make this showing—indeed, one would have to be
extraordinarily reckless to undertake air travel and then congregate for hours indoors with others
outside of one’s “pod” during the current circumstances. However, the prosecution has not made
such a showing.

Sincerely,

/s/ Lauren C. Regan (electronic signature)
Lauren C. Regan, OSB#970878
Attorney at Law
Civil Liberties Defense Center


                                                  1
        Case 1:19-cr-00561-LAP Document 192 Filed 10/26/20 Page 2 of 2


1430 Willamette St. #359
Eugene, OR 97401
lregan@cldc.org




                                      2
